In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00222-CV
     ___________________________

             EX PARTE D.R.


  On Appeal from the 362nd District Court
          Denton County, Texas
       Trial Court No. 19-6118-362


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      The parties, through their attorneys, have signed and filed a “Settlement

Agreement” under Texas Rule of Appellate Procedure 42.1(a)(2)(B), and they have

asked this court to vacate the trial court’s judgment and remand this cause for entry of

an agreed order of expunction. See Tex. R. App. P. 42.1(a)(2)(B). In accordance with

the parties’ agreement, we set aside the trial court’s judgment without regard to the

merits and remand the case to the trial court for rendition of judgment in accordance

with the agreement. See id.

                                                      Per Curiam

Delivered: January 7, 2021




                                           2